Citation Nr: 1125217	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  08-04 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for varicose veins.

4.  Entitlement to service connection for high cholesterol.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a back disability.

7.  Entitlement to service connection for chronic sinusitis.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for a right inguinal hernia.

10.  Entitlement to service connection for hemorrhoids.

11.  Entitlement to service connection for a right shoulder disability

12.  Entitlement to service connection for a left shoulder disability.

13.  Entitlement to service connection for a disability of the right wrist, hand, and fingers.

14.  Entitlement to service connection for a disability of the left wrist, hand and fingers.

15.  Entitlement to service connection for a right elbow disability.

16.  Entitlement to service connection for a left elbow disability.

17.  Entitlement to service connection for a right knee disability.

18.  Entitlement to service connection for a neck disability.

19.  Entitlement to service connection for gout.

20.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

21.  Entitlement to service connection for inner ear/equilibrium disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1969 to August 1973 and in the U.S. Coast Guard from March 1975 to September 1994.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ), commonly referred to as a Travel Board hearing.  A transcript of this hearing is associated with the claims folder.  At the hearing, the Veteran submitted in writing and confirmed on the record his intention to withdraw his claims for service connection for tinnitus, bilateral hearing loss, varicose veins, high cholesterol, and a left knee disability.  These five claims are considered withdrawn and are no longer before the Board in this appeal. 38 C.F.R. § 20.204 (2010).

At the April 2011 Travel Board hearing, the Veteran's representative indicated that  although the RO had issued a Formal Finding of Unavailability as to the Veteran's Coast Guard service treatment records (STRs), the records from March 1975 to September 1994 were in the claims file. 

The issues of service connection for the residuals of rib fractures and service connection for squamous cell carcinoma of the throat have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Board finds that there is sufficient evidence to grant the claims for a low back disability, chronic sinusitis, headaches, a right inguinal hernia, and hemorrhoids, however the remaining eleven issues require further development and are therefore REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During an April 2011 Board hearing the appellant withdrew claims of service connection for tinnitus, bilateral hearing loss, varicose veins, high cholesterol and a left knee disability.

2. There is competent medical evidence that the Veteran has a current low back disability and had a chronic low back disability in service as shown by more than twenty treatments for low back pain dating back to 1970 with a L5-S1 diskectomy and laminectomy in August 1982, and continuing through the remainder of his service.

3.  There is evidence that the Veteran had extensive treatment for sinusitis in service and he has testified competently to yearly recurrences of sinusitis since separation.

4.  There is medical evidence of headaches in service as well as competent lay testimony of headaches during and since service.

5.  There is medical evidence of a right inguinal hernia in service and the Veteran has testified competently to the continued existence of this condition since service.

6.  There is medical evidence of rectal bleeding in service, and the Veteran has testified competently to having hemorrhoids during and since service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals concerning service connection for tinnitus, bilateral hearing loss, varicose veins, high cholesterol and a left knee disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2. Resolving all doubt in favor of the Veteran, a low back disability was incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Resolving all doubt in favor of the Veteran, chronic sinusitis was incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4. Resolving all doubt in favor of the Veteran, headaches were incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5. Resolving all doubt in favor of the Veteran, a right inguinal hernia was incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

6.  Resolving all doubt in favor of the Veteran, hemorrhoids were incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters-Withdrawal of claims

At an April 2011 Board hearing, the Veteran submitted in writing and confirmed on the record his intention to withdraw his claims for service connection for tinnitus, bilateral hearing loss, varicose veins, high cholesterol, and a left knee disability.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal concerning the claims of service connection for tinnitus, bilateral hearing loss, varicose veins, high cholesterol and a left knee disability and, hence, there remain no allegations  of errors of fact or law for appellate consideration concerning these matters.  Accordingly, the Board does not have jurisdiction to review these appeals and it is dismissed.


I. The duties to notify and assist

In light of the favorable outcome of the claims for service connection for a low back disability, chronic sinusitis, headaches, a right inguinal hernia, and hemorrhoids, there is no need to discuss whether VA has satisfied its duties to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100, et seq.

 
II. Whether service connection is warranted for a low back disability

The Veteran may be awarded service connection by showing that he currently has a disability resulting from a disease or an injury incurred in or aggravated by his service in the line of duty.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established or is legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's STRs show treatment for pain in the lower right side of the back towards the spine in May 1971.  The Veteran reported hurting his back playing softball.  A June 1971 record indicates mild limitation of full flexion but no tenderness of the back.  An X-ray of the lumbar spine was within normal limits.  The August 1973 separation examination for the Veteran's service in the Navy states history of lumbar strain with full range of motion today.

For the Veteran's service in the Coast Guard, the records do not appear to have been reviewed by the RO in consideration of this claim.  These STRs show a report of recurrent back pain on his induction physical examination in January 1975.  A February 1979 record shows a complaint of pain in the back and a finding of limited flexion.  An X-ray found slight convexity of the lumbar spine to the right.  An April 1979 record again shows a complaint of low back pain.  A November 1981 record indicates the Veteran reported an increase in his back pain following lifting a trash can two weeks prior.  The examiner noted spine tenderness on the left side of lumbar spine and positive straight leg raise on the left.  In August 1982, the Veteran complained of severe pain in his right hip.  The Veteran was diagnosed with a herniated nucleus pulposus (HNP) at the L5-S1 level and a diskectomy and laminectomy were performed.  

Following surgery, the Veteran had no signs of radiculopathy except absent Achilles reflex on the right.  A February 1983 record indicates the Veteran had fully recovered from surgery  with only minimal pain but still no right ankle jerk.  An April 1989 record indicates a complaint of low back pain.  A January 1990 record indicates the Veteran's low back pain was most likely from segmental instability.  A May 1990 record indicates radiculopathy into the right calf.  A June 1990 record indicates that a MRI showed degenerative disc disease (DDD) at two levels but no evidence of nerve impingement.  An April 1991 record indicates left-sided back pain and hip pain.  A December 1992 physical therapy record indicates treatment for mid-back pain.  A December 1993 record indicates low back pain and a muscle spasm at the L1-L2 level.

Post-service, the Veteran was treated by B.C.D., M.D.  A summary of treatment from Dr. B.C.D. states that he treated the Veteran for lumbar pain in May 1999 and noted a degenerative change at the T9-10 level on bone scan in May 1998.

The Board finds no basis on which to question to competency or credibility of the foregoing medical evidence.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.... As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . ."); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.).

Based on the twenty-three years of treatment for low back pain including surgery, there is sufficient evidence to establish a chronic low back disorder in service.  There is also evidence of a current disorder.  As there is competent medical evidence of both a chronic low back disorder in service and a low back disorder, service connection is warranted for a low back disability.  Accordingly, the claim for service connection for a low back disability is granted.



III.  Whether service connection is warranted for chronic sinusitis

As to the claim for service connection for chronic sinusitis, the Veteran's STRs indicate that he was treated for sinusitis in January 1975, August 1975, March 1982, November 1984, July 1988, September 1989, March 1993, and December 1993.  The Veteran was treated for other sinus complaints in January 1970, May 1970, September 1976, March 1981, February 1983, May 1983, June 1983, November 1989 and December 1993 listed as either sinus infections or allergic/nonallergic rhinitis.

At the April 2011 Travel Board hearing, the Veteran reported that he has continued to have sinusitis at least once a year since service.  The Veteran testified that he was treated so frequently in the past, he had had a physician write him a standing prescription for antibiotics rather than have the Veteran come in every time he experienced sinus symptoms.

As sinus symptoms are capable of lay observation, the Veteran is competent to testify to his sinus symptoms.  As the Veteran was diagnosed with sinusitis on multiple occasions in service, the Board finds that he is competent to testify that he is or was experiencing the same symptoms as those which were diagnosed as sinusitis multiple times in the past.  In this case where the Veteran has had multiple treatments  for sinusitis in the past, the Board finds that he is competent to establish a current diagnosis of this disability through his lay testimony alone.  

Additionally, the Board finds no reason to doubt the credibility of the Veteran's testimony.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

As the Veteran had chronic sinusitis in service and has competently testified to recurrences of this condition since service, the Board finds that service connection for chronic sinusitis is warranted.  Accordingly, the claim for service connection for chronic sinusitis is granted.  

IV.  Whether service connection is warranted for headaches

As to the Veteran's claim for service connection for headaches, the STRs show complaints of headaches in May 1970, January 1975, September 1975, October 1977, March 1981, February 1983, March 1986, September 1989, and November 1993.

The Veteran testified that he had headaches in service in connection with his motion sickness when he was aboard ship and in connection with his sinusitis.  The Veteran testified that he continues to get yearly bouts of sinusitis.  He also reports that if he does anything involving quick movements such as a rollercoaster he gets "sick as a dog."  He reports avoiding those types of activities.  Although the Veteran did not specifically testify to the severity or frequency of his headaches as he testified to having them in the context of other conditions, the Board finds that this testimony is sufficient to establish that he has continued to have headaches since service.  As headaches are a condition capable of lay observation, the Board finds that the Veteran is competent to testify that he had headaches during service and continues to have them since service. 

Therefore as there is medical evidence that the Veteran had headaches in service and he has competently testified to having headaches both during and since service, the Board finds that service connection for headaches is warranted.  Accordingly, the claim for service connection for headaches is granted.

V. Whether service connection is warranted for a right inguinal hernia

As to the Veteran's claim for service connection for right inguinal hernia, a small right inguinal hernia was noted on STRs in April 1991, October 1991, March 1993, and October 1993.  

The Veteran testified that he was told if his right inguinal hernia got any worse that he would need surgery to repair it.  He stated that he has not had surgery but he has continued to have occasional right-sided groin pain since service.

Although the Veteran is most likely not competent to diagnose a right inguinal hernia as he has not indicated any specialized medical training,  he is competent to testify that there has been no change in the medically diagnosed condition.  As the right inguinal hernia was medically diagnosed in service and the Veteran is competent to testify to fact that there has been no change in this condition since service, this evidence is sufficient to establish that he has a current diagnosis of a right inguinal hernia without a new medical evidence of this condition.

Therefore as there is medical evidence of a diagnosis of a right inguinal hernia in service and the Veteran has competently testified that there has been no change in this condition since service, the Board finds that service connection for a right inguinal hernia is warranted.  Accordingly, the claim for service connection for a right inguinal hernia is granted.

VI. Whether service connection is warranted for hemorrhoids

As to the Veteran's claim for service connection for hemorrhoids, a May 1970 STR shows a complaint of rectal bleeding.  The Veteran also reported rectal bleeding in June 1971, July 1971 and June 1975.  An April 1991 digital rectal examination was within normal limits.  

The Veteran testified that he had hemorrhoids in service and has continued to have hemorrhoids since service.  As hemorrhoids are a condition capable of lay observation, the Veteran is competent to testify to having this condition both during service and since service.

Therefore as the Veteran has competently testified to having hemorrhoids during and since service, the Board finds that service connection for hemorrhoids is warranted.  Accordingly, the claim for service connection for hemorrhoids is granted.



ORDER

The appeal of the claims of service connection for tinnitus, bilateral hearing loss, varicose veins, high cholesterol, and a left knee disability is dismissed.  

The claim for service connection for a low back disability is granted.

The claim for service connection for chronic sinusitis is granted.  

The claim for service connection for headaches is granted.

The claim for service connection for a right inguinal hernia is granted.

The claim for service connection for hemorrhoids is granted.


REMAND

As discussed above, the RO made a Formal Finding of Unavailability regarding the Veteran's nearly twenty years of Coast Guard STRs.  However, these records are in the claims file and indicate treatment for all the conditions claimed by the Veteran except a right elbow disability.  The Veteran has testified that he injured his right elbow in service.  Based on the evidence of treatment for these conditions in service, the Board finds that additional development is necessary to establish whether the Veteran has current disabilities related to those in-service treatments.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination in a service-connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).    

When determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or another service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

As to the Veteran's claim for service connection for a left shoulder disability, the STRs show a report of occasional left shoulder bursitis on a physical examination in March 1986.  The Veteran also reported shoulder arthritis at on a December 1989 Dental Questionnaire, although he did not specify left or right.  Treatment records from Dr. B.C.D. shows a rotator cuff tear and hypertrophic arthritis change of the AC joint in the left shoulder.  The Veteran testified that he had the rotator cuffs repaired on both his shoulders since service.  Therefore a medical opinion is necessary to determine whether the Veteran's post-service left shoulder conditions are related to his complaints in service.

As to the Veteran's claim for service connection for a right shoulder disability, the STRs indicate the Veteran was treated for a fall while playing football in October 1978.  The Veteran reported pain in the right scapula.  X-rays found no separation.  A January 1979 record indicates bicipital tendonitis after the Veteran re-injured his shoulder playing softball.  A June 1982 record indicates right shoulder tendonitis. A February 1983 physical examination indicates right shoulder bursitis since injury in 1979 with dull ache since.  A January 1984 record indicates posttraumatic shoulder pain.  On a December 1989 Dental Questionnaire, the Veteran reported shoulder arthritis.  An October 1991 record indicates possible deltoid strain versus rotator cuff tear.  An orthopedic consult later that same month changed the diagnosis to right deltoid tendonitis and mild rotator cuff tendonitis.  A November 1991 record indicates chronic rotator cuff tendonitis.  A July 1994 record indicates right shoulder pain since 1978.  Another record from that month indicates right shoulder rotator cuff/bursitis.  An August 1994 record indicates right shoulder impingement.  The Veteran testified that he had his right rotator cuff repaired since service.  Therefore a medical opinion is necessary to determine if the Veteran's right shoulder disability is related to his complaints in service.

As to the Veteran's claim for service connection for the elbows, a July 1994 record shows left olecranon bursitis.  The Veteran reported that he hurt his left elbow in 1977 but had not sought treatment in the past.  The treatment summary from Dr. B.C.D. states he treated the Veteran for tendonitis in the elbow in November 2004.  He does not specify whether he treated the right or left elbow.  The Veteran has testified that he injured both elbows in service when he fell while carrying cups of coffee up a ladder.  Therefore a medical opinion is necessary to determine whether the Veteran's post-service elbow tendonitis is related to his complaints in service.

As to the Veteran's claims for service connection for wrists, hands and fingers, the Veteran reported arthritis in the hands in December 1989 and October 1993.  The Veteran also reported an earlier right thumb injury that continued to give him problems in June 1987 and August 1994.  In Dr. B.C.D.'s summary of treatment, he reports treating the Veteran for carpal tunnel in June 2005.  He does not specify whether the carpal tunnel was right, left or bilateral.  The Veteran testified that he has pain, numbness and stiffness in both hands, more so in the right.  Therefore a medical opinion is necessary to determine whether the Veteran's wrist and hand conditions are related to his complaints in service.

As to service connection for the Veteran's right knee, a September 1972 STR shows a report of knee pain for two weeks since a football injury.  X-rays were within normal limits.  A January 1979 record indicates bilateral chondromalacia.  A June 1987 record indicates a hyperextension-type injury of the right knee while playing softball.  In October 1993, the Veteran reported occasional knee arthritis.  In July 1974, the Veteran was diagnosed with patellofemoral pain syndrome.  The Veteran testified to surgery for a torn meniscus in December 2010.  Therefore a medical opinion is necessary to determine whether the Veteran's post-service right knee condition is related to his complaints in service.

As to the Veteran's claim for service connection for a neck disability, a March 1993 STR indicates that the Veteran reported a stiff neck since a motor vehicle accident in 1968.  The Veteran testified that he began having neck pain while working at a desk in service.  He testified that his neck pain has continued to bother him but he has not sought treatment.  Therefore a medical opinion is necessary to determine whether the Veteran currently has a neck condition and whether this condition is related to his complaints in service.

As to the Veteran's claim for service connection for gout, a March 1986 STR indicates that the Veteran had rare arthritis in the MCT joint of his right great toe.  The examiner indicated probably gout.  The Veteran testified that he has continued to have gout flare-ups since that time but manages his uric acid levels through diet modifications.  Therefore a medical opinion is necessary to determine whether the Veteran currently has gout and whether this condition is related to his diagnosis in service.

As to the Veteran's claim for service connection for GERD, a September 1975 treatment record indicates gastrointestinal complaints rule out ulcer.  The Veteran testified that he has taken antacids for many years for reflux and that he was diagnosed with GERD in the 1990's.  Therefore a medical opinion is necessary to determine whether the Veteran currently has GERD and whether this condition is related to his complaints in service.

As to the Veteran's claim for service connection for inner ear /equilibrium disorder, the Veteran was treated for seasickness on several occasions in service.  In October 1977 the Veteran reported severe headaches and problems with his ears when the ship rolls.  The Veteran testified that he still gets dizziness or a spinning sensation when he moves his head too fast or stands up quickly.  Therefore a medical opinion is necessary to determine whether the Veteran currently has an inner ear/equilibrium disorder and whether this condition is related to his complaints in service.



Accordingly, the case is REMANDED for the following action:

1. Request authorization from the Veteran for his post-service medical records, especially those from Dr. B.C.D. and obtain those records.

2. Schedule the Veteran for an orthopedic examination to determine the etiology of his left shoulder, right shoulder, left elbow, right elbow, left wrist/hand, right wrist/hand, right knee, and neck disabilities.  

In particular, the examiner should opine whether it is at least as likely as not (i.e., 50 percent probability) the Veteran's orthopedic disabilities (1) initially manifested during his active duty service from August 1969 to August 1973 and March 1975 to September 1994; or (2) if arthritis, alternatively manifested within the one-year presumptive period following service, i.e., prior to September 1995.  

The examiner should specifically state whether any currently diagnosed right shoulder, left shoulder, right wrist, left wrist, right elbow, left elbow, right knee, and/or neck disability is related to service, to include to any treatment/complaints/diagnoses in service.  

All necessary diagnostic testing and evaluation needed to make these determinations should be performed.  The designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.  

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable.

Advise the Veteran that failure to report for his medical examination, without good cause, may have adverse consequences on his claims.

3.  Schedule the Veteran for medical examination(s) to determine whether he currently has gout, GERD, and/or an inner ear/equilibrium disorder and the etiology of any diagnosed disability.  

In particular, the examiner should opine whether it is at least as likely as not (i.e., 50 percent probability) the Veteran has gout, GERD or an inner ear/equilibrium disorder that (1) initially manifested during his active duty service from August 1969 to August 1973 and March 1975 to September 1994; or (2) is otherwise related to this service.  

4.  Then readjudicate the claims for service connection in light of the additional evidence, including the STRs not reviewed in the earlier adjudication.  If the claims are not granted to his satisfaction, send him and his representative a SSOC and give them an opportunity to respond to it before returning the file to the Board for further consideration of these claims.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


